The opinion of the court was delivered by
Powers, J.
This case has been argued upon the theory that an overseer sustains to his town the relation of an agent to his principal. We think this is too narrow a view of the overseer’s authority. He is elected to his office _by his town ; but his authority in matters pertaining to the relief of paupers-, is not delegated by the town, but is conferred by the law.
In cases of this kind the statute declares (sec. 3, chap. 20) that the overseers in their respective towns : “ shall provide for the immediate relief of all persons residing or found therein, though they have not a legal settlement in such town, when they fall into distress and stand in need of immediate relief.” Under this statute Whitcher adjudged that Spring and wife were entitled to relief, and contracted with the plaintiff to support them. When Jenness came into office, he adjudged that Spring and wife were paupers on his hands to be supported, and contracted with the plaintiff to continue to support them. Under our pauper law the overseer is authorized to determine the question whether he will furnish relief in such cases, and whether the facts make the *302case one proper for him to furnish relief. He does not act under the restrictions of an agency, but with the authority of a principal. The town cannot revoke his authority; cannot itself discharge the functions of his office; and cannot repudiate his contracts made in matters coming within the purview of his official duty.
If the overseer accepts a pauper moved to his town under an order of removal without appeal, the town becomes chargeable with such pauper’s support, however defective the order may be, either in form or substance. If the overseer in answer to a call for relief from a transient person, contracts with a person to furnish such relief, this is an adjudication, final and unassailable,' that the person is entitled to relief. The person furnishing such relief is under no duty to ascertain whether the overseer has made proper inquiries in the premises, or judged correctly as to his duty, but may assume, in the absence of notice to the contrary, that the overseer has acted judiciously as well as judicially.
The judgment is affirmed.